The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-21 and 42-43 have been canceled by the applicant.  Claims 22-41 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Johnson et al., US 2012/0029753 A1 teaches a robotic mower home finding system includes a charging station connected to an outer boundary wire loop, and a vehicle control unit on the robotic mower that directs a traction drive system to drive the robotic mower along a path offset a specified distance from an outer boundary wire loop toward the charging station. The vehicle control unit changes the specified distance randomly or incrementally so that the robotic mower does not take the same path to the charging station each time.
Regarding independent claim 22, Johnson taken either independently or in combination with the prior art of record fails to teach or render obvious detecting, by means of the at least one sensor, a crossing between the charging station loop and the boundary wire loop, controlling the robotic mower with the control unit to follow the charging station loop a first distance after detection of the crossing, continuing to drive the robotic mower in a direction straight forward for a second distance, turning, by means of the control unit, the robotic mower towards the charging station, and controlling the robotic mower to follow the boundary wire loop with the at least one sensor until a charging position is reached in conjunction with the other claim limitations.  

Regarding independent claim 29, Johnson taken either independently or in combination with the prior art of record fails to teach or render obvious detect, by means of the at least one sensor, a crossing between the charging station loop and the boundary wire loop, control the robotic mower with the control unit to follow the charging station loop a first distance after detection of the crossing, continue to drive the robotic mower in a direction straight forward for a second distance, turn, by means of the control unit, the robotic mower towards the charging station, and control the robotic mower to follow the boundary wire loop with the at least one sensor until a charging position is reached in conjunction with the other claim limitations.  
Regarding independent claim 36, Johnson taken either independently or in combination with the prior art of record fails to teach or render obvious detecting, by means of the at least one sensor, a crossing between the charging station loop and the boundary wire loop, controlling the robotic mower with the control unit to follow the charging station loop a first distance after detecting, by means of the at least one sensor, a crossing between the charging station loop and the loop in the boundary wire, and controlling the robotic mower with the control unit to follow the boundary wire loop with the at least one sensor until a charging position is reached in conjunction with the other claim limitations.  
Regarding independent claim 39, Johnson taken either independently or in combination with the prior art of record fails to teach or render obvious detect, by means of the at least one sensor, a crossing between the charging station loop and the loop in the boundary wire, and control the robotic mower with the control unit to follow the boundary wire loop with the at least one sensor until a charging position is reached in conjunction with the other claim limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668